                                          Case 5:18-cv-00767-BLF Document 252 Filed 05/19/21 Page 1 of 2




                                   1

                                   2
                                                                   UNITED STATES DISTRICT COURT
                                   3                             NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN JOSE DIVISION
                                   4
                                         IN RE: PERSONALWEB                                 Case No. 18-md-02834-BLF
                                   5
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                         LITIGATION
                                   6
                                                                                            ORDER DENYING MOTION TO
                                   7     AMAZON.COM, INC., and AMAZON                       SUBSTITUTE COUNSEL
                                         WEB SERVICES, INC.,
                                   8
                                                        Plaintiffs                         Case No.: 5:18-cv-00767-BLF
                                   9             v.

                                  10     PERSONALWEB TECHNOLOGIES, LLC
                                         and LEVEL 3 COMMUNICATIONS, LLC,                  Case No.: 5:18-cv-05619-BLF
                                  11
Northern District of California
 United States District Court




                                                        Defendants,
                                  12

                                  13     PERSONALWEB TECHNOLOGIES, LLC,
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                        Plaintiffs,
                                  15             v.

                                  16     TWITCH INTERACTIVE, INC.,

                                  17                    Defendant.

                                  18
                                              On May 17, 2021, Plaintiff filed a motion to substitute Plaintiff PersonalWeb Technologies
                                  19
                                       LLC, in pro per, in place of Stubbs Alderton & Markiles, LLP. ECF 679. While the Court may have
                                  20   suggested at the recent case management conference that this substitution was permissible, a more

                                  21   searching review of civil procedure indicates otherwise. A corporation or other artificial entity must

                                  22   be represented by licensed counsel. See, e.g., Rowland v. California Men's Colony, 506 U.S. 194,

                                       201–202 (1993) (“It has been the law for the better part of two centuries, for example, that a
                                  23
                                       corporation may appear in the federal courts only through licensed counsel.”); Civil L.R. 3–9(b) (“A
                                  24
                                       corporation, unincorporated association, partnership or other such entity may appear only through a
                                  25

                                  26
                                          Case 5:18-cv-00767-BLF Document 252 Filed 05/19/21 Page 2 of 2




                                   1
                                       member of the bar of this Court.”). Accordingly, the Court DENIES Plaintiff’s Motion to Substitute
                                   2   Counsel at ECF 679.
                                   3          IT IS SO ORDERED.

                                   4   Dated: May 19, 2021
                                                                                      ______________________________________
                                   5                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
Northern District of California
 United States District Court




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                                                                       2
                                  26
